DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/08/2022 for application number 17/077,602. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-2, 4-6, 8-12, 14-16, 18-21 are presented for examination. Claims 3, 7, 13, and 17 are currently canceled. Claim 21 is newly added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Response to Arguments
Argument 1, Applicant argues that Fleischhauer does not teach the newly amended portions to the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Fleischhauer taught all of the limitations of the independent claims as previously recited, However, Fleischhauer does not explicitly teach using geographic shooting location information. However, Ten Kate teaches this aspect in grouping images. Therefore, the combination of Fleischhauer and Ten Kate teach all of the limitations of the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 20 recite, in part, “determining an average of the second content” [emphasis added] and further recite, in part, “determining a sequence order … of the average of the second content…” [emphasis added]. It is unclear what the “average” of the second content is to mean. The application should point to the specification and further recite language to define the “average” within the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 4-6, 8-12, 14-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fleischhauer et al. (US 2013/0125000 A1) in view of Ten Kate (US 2008/0205789 A1).

Regarding claim 1, Fleischhauer teaches a media file processing method, comprising: 
obtaining multiple selected media files [Fig. 10, (1005), Paras. 158-159, user selecting multiple media files]; 
extracting a first content association information and a second content association information corresponding to each of the multiple selected media files [Figs. 10, 12, (1010), Paras. 161, 167-173, assigning/organizing media by angles (i.e. via metadata)]; 
aggregating the multiple selected media files according to a similarity of the first content association information between the multiple selected media files to form multiple file sequences [Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization]; 
ordering the media files within each of the multiple file sequences according to the second content association information to generate ordered file sequences [Fig. 14, (1415-1420), Paras. 182-187, identifying and ordering the media items based on the metadata (i.e. time segments and angles)]; 
determining an average of the second content association information of the media files within each of the multiple file sequences [Fig. 14, Paras. 179-195, ordering the media items based on the timing information for each media item within each shot angle]; 
determining a sequence order of the multiple file sequences based on a descending or ascending order of the average of the second content association information of each of the multiple file sequences [Fig. 14, (1415), Paras. 182-186, using the timing information to determine the order of the sequence]; and 
generating an animation containing multiple animation segments in series, each animation segment corresponding to one of the ordered file sequences and based on content of the media files within the one of the ordered file sequences [Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization], and each animation segment preceded with a tag image characteristic of the first content association information of its media files [Fig. 3, Paras. 111-112, user including a title or other video effect to the sequence].

But, Fleischhauer does not explicitly teach wherein the first content association information indicates a geographical shooting location of a media file.
However, Ten Kate teaches wherein the first content association information indicates a geographical shooting location of a media file [Paras. 26-28, the system can cluster image based on name and facial recognition].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the animation system of Fleischhauer and incorporate the facial recognition in media of Ten Kate to allow the system to use facial recognition as another characteristic in grouping media content.


Regarding claims 2 and 12, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 1 as described above. Fleischhauer further teaches wherein the multiple selected media files comprise image or video files [Para. 158, media file can include videos, still images, audio, etc.].

Regarding claims 3 and 13, CANCELED

Regarding claims 4 and 14, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 1 as described above. Fleischhauer further teaches wherein the tag image for an animation segment of the multiple animation segments comprises a characteristic landscape image of the shooting location of the media files associated with the animation segment [Fig. 3, Paras. 111-112, title or other video effect being a still of each portion of content (i.e. still of landscape)].

Regarding claims 5 and 15, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 1 as described above. Fleischhauer further teaches wherein aggregating the multiple selected media files comprises grouping the multiple selected media files into the multiple file sequences according to the shooting location indicated by the first content association information of the media files being in close proximity within each file sequence Fig. 12, Paras. 167-173, organizing the media items based on angles (i.e. shooting locations at different angles)].

Regarding claims 6 and 16, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 1 as described above. Fleischhauer further teaches wherein the second content association information comprises media file creating time information [Fig. 14, Paras. 179-195, ordering the media items based on the timing information for each media item within each shot angle].

Regarding claims 7 and 17, CANCELED

Regarding claims 8 and 18, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 6 as described above. Fleischhauer further teaches wherein ordering the media files within each of the multiple file sequences comprises ordering the media files within each of the multiple file sequences according an order determined by the media file creating time information [Fig. 14, Paras. 179-195, organizing the media items based on timing sequences after being organized based on angles].

Regarding claims 9 and 19, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 8 as described above. Fleischhauer further teaches wherein the animation is associated with an animation timeline and wherein the method further comprises generating the animation timeline according the second content association information [Fig. 14, Paras. 179-195, organizing the media items based on timing sequences after being organized based on angles].

Regarding claim 10, Fleischhauer as modified by Ten Kate teaches all of the limitations of claim 9 as described above. Fleischhauer further teaches wherein generating the animation timeline comprises: counting a total number of the multiple file sequences [Fig. 14, (1405-1410), Paras. 179, 181, identify the total number of media items and the number of media items for each angle]; calculating, according to a preset animation playback duration and the total number of the file sequences, a duration occupied by each of the file sequences [Fig. 14, (1415), Paras. 182-186, using the timing information to determine the order of the sequence and the length of the total sequence]; calculating, with each playback duration, display time points of the media files of the corresponding ordered file sequences according to the second content association information [Fig. 14, (1420-1425), Paras. 187-188, determining the display time slots and gaps available for each media time within the sequence]; and forming the animation timeline according to the display time points [Fig. 10, (1020), Para. 164, synchronizing a sequence (i.e. playback) for the media items].

Regarding claim 11, Fleischhauer teaches a device containing a memory for storing instructions [Fig. 59, (5920), Para. 444, memory to store instructions to be executed by the processor to perform the following] and a processor [Fig. 59, (5910), Para. 442, processor], wherein the processor, when executing the instructions, is configured to: 
obtain multiple selected media files [Fig. 10, (1005), Paras. 158-159, user selecting multiple media files]; 
Figs. 10, 12, (1010), Paras. 161, 167-173, assigning/organizing media by angles (i.e. via metadata)]; 
aggregate the multiple selected media files according to a similarity of the first content association information between the multiple selected media files to form multiple file sequences [Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization]; 
order the media files within each of the multiple file sequences according to the second content association information to generate ordered file sequences [Fig. 14, (1415-1420), Paras. 182-187, identifying and ordering the media items based on the metadata (i.e. time segments and angles)]; 
determine an average of the second content association information of the media files within each of the multiple file sequences [Fig. 14, Paras. 179-195, ordering the media items based on the timing information for each media item within each shot angle]; 
determine a sequence order of the multiple file sequences based on a descending or ascending order of the average of the second content association information of each of the multiple file sequences [Fig. 14, (1415), Paras. 182-186, using the timing information to determine the order of the sequence]; and 
generate an animation containing multiple animation segments in series, each animation segment corresponding to one of the ordered file sequences and based on content of the media files within the one of the ordered file sequences [Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization], and each animation segment preceded with a tag image characteristic of the first Fig. 3, Paras. 111-112, user including a title or other video effect to the sequence].

But, Fleischhauer does not explicitly teach wherein the first content association information indicates a geographical shooting location of a media file.
However, Ten Kate teaches wherein the first content association information indicates a geographical shooting location of a media file [Paras. 26-28, the system can cluster image based on name and facial recognition].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the animation system of Fleischhauer and incorporate the facial recognition in media of Ten Kate to allow the system to use facial recognition as another characteristic in grouping media content.
A person having ordinary skill in the art would have been motivated to modify and include the facial recognition in media to allow the user to use multiple sets of information to form animation sets, creating an efficient and user friendly system.

Regarding claim 20, Fleischhauer teaches a computer-readable non-transitory computer-readable media, for storing instructions, the instructions, when executed by a processor, is configured to cause the processor to: 
obtain multiple selected media files [Fig. 10, (1005), Paras. 158-159, user selecting multiple media files]; 
Figs. 10, 12, (1010), Paras. 161, 167-173, assigning/organizing media by angles (i.e. via metadata)]; 
aggregate the multiple selected media files according to a similarity of the first content association information between the multiple selected media files to form multiple file sequences [Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization]; 
order the media files within each of the multiple file sequences according to the second content association information to generate ordered file sequences [Fig. 14, (1415-1420), Paras. 182-187, identifying and ordering the media items based on the metadata (i.e. time segments and angles)]; 
determine an average of the second content association information of the media files within each of the multiple file sequences [Fig. 14, Paras. 179-195, ordering the media items based on the timing information for each media item within each shot angle]; 
determine a sequence order of the multiple file sequences based on a descending or ascending order of the average of the second content association information of each of the multiple file sequences [Fig. 14, (1415), Paras. 182-186, using the timing information to determine the order of the sequence]; and
generate an animation containing multiple animation segments in series, each animation segment corresponding to one of the ordered file sequences and based on content of the media files within the one of the ordered file sequences [Fig. 10, (1015, 1020), Paras. 163-164, generating and synchronizing a sequence (i.e. playback) for the media items based on the organization], and each animation segment preceded with a tag image characteristic of the first Fig. 3, Paras. 111-112, user including a title or other video effect to the sequence].

But, Fleischhauer does not explicitly teach wherein the first content association information indicates a geographical shooting location of a media file.
However, Ten Kate teaches wherein the first content association information indicates a geographical shooting location of a media file [Paras. 26-28, the system can cluster image based on name and facial recognition].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the animation system of Fleischhauer and incorporate the facial recognition in media of Ten Kate to allow the system to use facial recognition as another characteristic in grouping media content.
A person having ordinary skill in the art would have been motivated to modify and include the facial recognition in media to allow the user to use multiple sets of information to form animation sets, creating an efficient and user friendly system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179